In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________

 
NO. 09-07-252 CR

____________________


DANIEL ROBERT GARMONG, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 284th District Court
Montgomery County, Texas

Trial Cause No. 06-06-05689-CR




MEMORANDUM OPINION
	Daniel  Robert  Garmong  entered  a  non-negotiated  guilty  plea  to  a  three-count
indictment for the state jail felony offense of delivery of a dangerous drug (carisoprodol) and
two controlled substances in Penalty Group Three (alprazolam and dihydrocodeinone).  See
Tex. Health & Safety Code Ann. §§ 481.114(b), 483.042(a), (d) (Vernon 2003); Tex.
Pen. Code Ann. § 12.35(a) (Vernon Supp. 2007).  The trial court convicted Garmong and
imposed concurrent sentences of two years of confinement in the state jail facility of the
Texas Department of Criminal Justice Correctional Institutions Division.
	On appeal, Garmong's counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On October 18, 2007, we granted an extension of time for the appellant to file
a pro se brief.  We received no response from appellant.
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005); cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm
the trial court's judgment. (1)
	AFFIRMED.
						  ____________________________
							STEVE McKEITHEN
							         Chief Justice

Submitted on February 5, 2008
Opinion Delivered February 13, 2008 
Do Not Publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.